Exhibit 10.1
INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT
BY AND BETWEEN
GSC INVESTMENT CORP AND SARATOGA INVESTMENT ADVISORS, LLC
     This Agreement made as of July 30, 2010, by and between GSC Investment
Corp., a Maryland corporation (the “Company”), and Saratoga Investment Advisors,
LLC, a Delaware limited liability company (the “Investment Adviser”).
     WHEREAS, the Company is a Maryland corporation that has filed an election
to be treated as a business development company under the Investment Company Act
of 1940, as amended (the “Investment Company Act”), and has further elected to
be treated as a regulated investment company (“RIC”) for tax purposes.
     WHEREAS, the Investment Adviser is an investment adviser that has
registered under the Investment Advisers Act of 1940, as amended (the “Advisers
Act”); and
     WHEREAS, the Company desires to retain the Investment Adviser to furnish
investment advisory services to the Company on the terms and conditions
hereinafter set forth, and the Investment Adviser wishes to be retained to
provide such services.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the parties hereby agree as follows:
     1. Duties of the Investment Adviser.
     The Company hereby employs the Investment Adviser to act as the investment
adviser to the Company and to manage the investment and reinvestment of the
assets of the Company, subject to the supervision of the board of directors of
the Company (the “Board”), for the period and upon the terms herein set forth,
(i) in accordance with the investment objectives, policies and restrictions that
are determined by the Board from time to time and disclosed to the Investment
Adviser, which objectives, policies and restrictions are set forth in the
Company’s registration statements and periodic reports filed with the Securities
and Exchange Commission (the “SEC”), as amended by subsequent filings of such
registration statements and periodic reports with the SEC; (ii) in accordance
with the Investment Company Act; (iii) during the term of this Agreement in
accordance with all other applicable federal and state laws, rules and
regulations, and the Company’s operating agreement, or charter and by-laws, as
applicable; and (iv) in accordance with the RIC rules (within the meaning of
Section 851(a) of the Internal Revenue Code of 1986, as amended).
     Without limiting the generality of the foregoing, the Investment Adviser
shall, during the term and subject to the provisions of this Agreement:
(i) determine the composition of the portfolio of the Company, the nature and
timing of the changes therein and the manner of implementing such changes;
(ii) identify, evaluate and negotiate the structure of the investments made by
the Company; (iii) close and monitor the Company’s investments; (iv) determine
the securities and other assets that the Company will purchase, retain, or sell;
(v) perform due diligence on prospective portfolio companies; and (vi) provide
the Company with such other

 



--------------------------------------------------------------------------------



 



investment advisory, research and related services as the Company may, from time
to time, reasonably require for the investment of its funds. The Investment
Adviser shall have the power and authority on behalf of the Company to
effectuate investment decisions for the Company, including the execution and
delivery of all documents relating to the Company’s investments and the placing
of orders for other purchase or sale transactions on behalf of the Company. In
the event that the Company determines to incur debt financing, the Investment
Adviser will arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Board. If it is necessary for the Investment
Adviser to make investments on behalf of the Company through a special purpose
vehicle, the Investment Adviser shall have authority to create or arrange for
the creation of such special purpose vehicle and to make such investments
through such special purpose vehicle in accordance with the Investment Company
Act.
     (b) The Investment Adviser hereby accepts such engagement and agrees during
the term hereof to render the services described herein for the compensation
provided herein.
     (c) The Investment Adviser shall for all purposes herein provided be deemed
to be an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent the Company in any way
or otherwise be deemed an agent of the Company.
     (d) Subject to review by and the overall control of the Board of the
Company, the Investment Adviser shall keep and preserve for the period required
by the Investment Company Act any books and records relevant to the provision of
its investment advisory services to the Company and shall specifically maintain
all books and records with respect to the Company’s portfolio transactions and
shall render to the Board such periodic and special reports as the Board may
reasonably request. The Investment Adviser agrees that all records that it
maintains for the Company are the property of the Company and will surrender
promptly to the Company any such records upon the Company’s request, provided
that the Investment Adviser may retain a copy of such records.
     (e) The Investment Adviser has adopted and implemented written policies and
procedures reasonably designed to prevent its violation of the federal
securities laws. The Investment Adviser has also provided to the Company, and
shall provide the Company at such times in the future as the Company shall
reasonably request, a copy of such policies and procedures (and any amendments
thereto) and a report of such policies and procedures. Such report shall be of
sufficient scope and in sufficient detail, as may reasonably be required to
comply with Rule 38a-1 under the Investment Company Act and to provide
reasonable assurance that any material inadequacies would be disclosed by such
examination, and, if there are no such inadequacies, the report shall so state.
     2. Company’s Responsibilities and Expenses Payable by the Company.
     All investment professionals of the Investment Adviser and its staff, when
and to the extent engaged in providing investment advisory services required to
be provided by the Investment Adviser under Section 1(a), and the compensation
and routine overhead expenses of such personnel allocable to such services, will
be provided and paid for by the Investment

2



--------------------------------------------------------------------------------



 



Adviser and not by the Company. The Company will bear all costs and expenses of
its operations and transactions, including those relating to: the Company’s
organization; calculating the Company’s net asset value (including the cost and
expenses of any independent valuation firm); expenses incurred by the Investment
Adviser payable to third parties, including agents, consultants or other
advisors, in monitoring financial and legal affairs for the Company and in
monitoring the Company’s investments and performing due diligence on its
prospective portfolio companies; interest payable on debt, if any, incurred to
finance the Company’s investments; offerings of the Company’s common shares and
other securities; investment advisory and management fees; fees payable to third
parties, including agents, consultants or other advisors, relating to, or
associated with, evaluating and making investments; transfer agent and custodial
fees; federal and state registration fees; all costs of registration and listing
the Company’s common shares on any securities exchange; federal, state and local
taxes; independent directors’ fees and expenses; costs of preparing and filing
reports or other documents required by governmental bodies (including the
Securities and Exchange Commission (the “SEC”)); costs of any reports, proxy
statements or other notices to common shareholders including printing costs; the
Company’s fidelity bond, directors and officers/errors and omissions liability
insurance, and any other insurance premiums; direct costs and expenses of
administration, including printing, mailing, long distance telephone, copying,
secretarial and other staff, independent auditors and outside legal costs; and
administration fees and all other expenses incurred by the Company or, if
applicable, the Administrator in connection with administering the Company’s
business (including payments under the administration agreement to be entered
into by the Company and the Investment Adviser (the “Administration Agreement”)
based upon the Company’s allocable portion of the Administrator’s overhead in
performing its obligations under the Administration Agreement, including rent
and the allocable portion of the cost of the Company’s officers and their
respective staffs (including travel expenses)).
     3. Compensation of the Investment Adviser.
     The Company agrees to pay, and the Investment Adviser agrees to accept, as
compensation for the services provided by the Investment Adviser hereunder, a
base management fee (“Base Management Fee”) and an incentive fee (“Incentive
Fee”) as hereinafter set forth. The Company shall make any payments due
hereunder to the Investment Adviser or to the Investment Adviser’s designee as
the Investment Adviser may otherwise direct.
     (a) The Base Management Fee shall be 1.75% per annum of the Company’s gross
assets (other than cash or cash equivalents but including assets purchased with
borrowed funds). The Base Management Fee will be payable quarterly in arrears
and will be calculated at the end of each fiscal quarter based on the average
value of the Company’s gross assets (other than cash or cash equivalents but
including assets purchased with borrowed funds) as of the end of such fiscal
quarter and the end of the immediate prior fiscal quarter. Base Management Fees
for any partial month or quarter will be appropriately pro rated.
     (b) The Incentive Fee shall consist of two parts, as follows:
          (i) The first part will be calculated and payable quarterly in arrears
based on the Pre-Incentive Fee net investment income for the immediately
preceding fiscal quarter. Payments

3



--------------------------------------------------------------------------------



 



based on Pre-Incentive Fee net investment income will be based on the
Pre-Incentive Fee net investment income earned for the quarter. For this
purpose, “Pre-Incentive Fee net investment income” means interest income,
dividend income and any other income (including any other fees, such as
commitment, origination, structuring, diligence, managerial and consulting fees
or other fees that the Company receives from portfolio companies) accrued by the
Company during the fiscal quarter, minus the Company’s operating expenses for
the quarter (including the Base Management Fee, expenses payable under the
Administration Agreement, and any interest expense and dividends paid on any
issued and outstanding preferred stock, but excluding the Incentive Fee).
Pre-Incentive Fee net investment income includes, in the case of investments
with a deferred interest feature (such as market discount, debt instruments with
payment-in-kind interest, preferred stock with payment-in-kind dividends and
zero coupon securities), accrued income that has not yet been received in cash.
Pre-Incentive Fee net investment income does not include any realized capital
gains, realized capital losses or unrealized capital appreciation or
depreciation. Pre-Incentive Fee net investment income, expressed as a rate of
return on the value of the Company’s net assets (defined as total assets less
liabilities) at the end of the immediately preceding fiscal quarter, will be
compared to a “hurdle rate” of 1.875% per quarter (7.5% annualized), subject to
a “catch-up” provision (as described below). The Company acknowledges that the
Base Management Fee is calculated prior to giving effect to the payment of any
Incentive Fees.
     The Company will pay the Investment Adviser an Incentive Fee with respect
to the Company’s Pre-Incentive Fee net investment income in each fiscal quarter
as follows: (A) no Incentive Fee in any fiscal quarter in which the Company’s
Pre-Incentive Fee net investment income does not exceed the hurdle rate; or (B)
(i) 100% of the Company’s Pre-Incentive Fee net investment income with respect
to that portion of such Pre-Incentive Fee net investment income, if any, that
exceeds the hurdle rate but is less than or equal to 2.344% in any fiscal
quarter (9.376% annualized) is payable to the Investment Adviser; and (ii) 20%
of the amount of the Company’s Pre-Incentive Fee net investment income, if any,
that exceeds 2.344% in any fiscal quarter (9.376% annualized). The Company
refers to the amount specified in clause (B)(i) as the “catch-up.”
Notwithstanding the foregoing, with respect to any period ending on or prior to
December 31, 2010, the Investment Adviser shall be entitled to 20% of the amount
of the Company’s Pre-Incentive Fee net investment income, if any, that exceeds
1.875% in any fiscal quarter (7.5% annualized) without any catch-up provision.
     These calculations will be appropriately pro rated when such calculations
are applicable for any period of less than three months.
          (ii) The second part of the Incentive Fee (the “Capital Gains Fee”)
will be determined and payable in arrears as of the end of each fiscal year (or
upon termination of this Agreement as set forth below), commencing with the
fiscal year ending on February 28, 2011, and is calculated at the end of each
applicable year by subtracting (1) the sum of the Company’s cumulative aggregate
realized capital losses and aggregate unrealized capital depreciation from
(2) the Company’s cumulative aggregate realized capital gains, in each case
calculated from May 31, 2010 (the “Commencement Date”). If such amount is
positive at the end of such year, then the Capital Gains Fee for such year is
equal to 20% of such amount, less the cumulative aggregate amount of Capital
Gains Fees paid in all prior years. If such amount is negative, then

4



--------------------------------------------------------------------------------



 



there is no Capital Gains Fee for such year. If this Agreement shall terminate
as of a date that is not a fiscal year end, the termination date shall be
treated as though it were a fiscal year end for purposes of calculating and
paying a Capital Gains Fee.
For purposes of this Section 3(b)(ii):
     The cumulative aggregate realized capital gains are calculated as the sum
of the differences, if positive, between (a) the net sales price of each
investment in the Company’s portfolio when sold and (b) the accreted or
amortized cost basis of such investment.
     The cumulative aggregate realized capital losses are calculated as the sum
of the differences, if negative, between (a) the net sales price of each
investment in the Company’s portfolio when sold and (b) the accreted or
amortized cost basis of such investment.
     The aggregate unrealized capital depreciation is calculated as the sum of
the differences, if negative, between (a) the valuation of each investment in
the Company’s portfolio as of the applicable Capital Gains Fee calculation date
and (b) the accreted or amortized cost basis of such investment.
     The accreted or amortized cost basis of an investment shall mean, with
respect to an investment owned by the Company as of the Commencement Date, the
fair value of such investment as of the Commencement Date as set forth on
Schedule A hereto and, with respect to an investment acquired by the Company
subsequent to the Commencement Date, the accreted or amortized cost basis of
such investment as reflected in the Company’s financial statements.
     4. Covenants of the Investment Adviser.
     The Investment Adviser represents that it is registered as an investment
adviser under the Advisers Act and agrees that its activities will at all times
be in compliance in all material respects with all applicable federal and state
laws governing its operations and investments.
     5. Brokerage Commissions.
     The Investment Adviser is hereby authorized, to the fullest extent now or
hereafter permitted by law, to cause the Company to pay a member of a national
securities exchange, broker or dealer an amount of commission for effecting a
securities transaction in excess of the amount of commission another member of
such exchange, broker or dealer would have charged for effecting that
transaction, if the Investment Adviser determines in good faith, taking into
account such factors as price (including the applicable brokerage commission or
dealer spread), size of order, difficulty of execution, and operational
facilities of the firm and the firm’s risk and skill in positioning blocks of
securities, that such amount of commission is reasonable in relation to the
value of the brokerage and/or research services provided by such member, broker
or dealer, viewed in terms of either that particular transaction or its overall
responsibilities with respect to the Company’s portfolio, and constitutes the
best net results for the Company.
     6. Limitations on the Employment of the Investment Adviser.

5



--------------------------------------------------------------------------------



 



     The services of the Investment Adviser to the Company are not exclusive,
and the Investment Adviser may engage in any other business or render similar or
different services to others including, without limitation, the direct or
indirect sponsorship or management of other investment based accounts or
commingled pools of capital, however structured, having investment objectives
similar to those of the Company, and nothing in this Agreement shall limit or
restrict the right of any member, manager, partner, officer or employee of the
Investment Adviser to engage in any other business or to devote his or her time
and attention in part to any other business, whether of a similar or dissimilar
nature, or to receive any fees or compensation in connection therewith
(including fees for serving as a director of, or providing consulting services
to, one or more of the Company’s portfolio companies, subject to applicable
law). So long as this Agreement or any extension, renewal or amendment remains
in effect, the Investment Adviser shall be the only investment adviser for the
Company, subject to the Investment Adviser’s right to enter into sub-advisory
agreements. The Investment Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees or shareholders of the Company
are or may become interested in the Investment Adviser and its affiliates, as
directors, officers, employees, partners, stockholders, members, managers or
otherwise, and that the Investment Adviser and directors, officers, employees,
partners, stockholders, members and managers of the Investment Adviser and its
affiliates are or may become similarly interested in the Company as shareholders
or otherwise.
     7. Responsibility of Dual Directors, Officers and/or Employees.
     If any person who is a member, manager, partner, officer or employee of the
Investment Adviser or the Administrator is or becomes a director, officer and/or
employee of the Company and acts as such in any business of the Company, then
such member, manager, partner, officer and/or employee of the Investment Adviser
or the Administrator shall be deemed to be acting in such capacity solely for
the Company, and not as a member, manager, partner, officer or employee of the
Investment Adviser or the Administrator or under the control or direction of the
Investment Adviser or the Administrator, even if paid by the Investment Adviser
or the Administrator.
     8. Limitation of Liability of the Investment Adviser; Indemnification.
     The Investment Adviser, its partners and their respective officers,
managers, partners, agents, employees, controlling persons, members and any
other person affiliated with any of them (collectively, the “Indemnified
Parties”), shall not be liable to the Company for any action taken or omitted to
be taken by the Investment Adviser in connection with the performance of any of
its duties or obligations under this Agreement or otherwise as an investment
adviser of the Company, except to the extent specified in Section 36(b) of the
Investment Company Act concerning loss resulting from a breach of fiduciary duty
(as the same is finally determined by judicial proceedings) with respect to the
receipt of compensation for services and except to the extent such action or
omission constitutes gross negligence, willful misfeasance, bad faith or
reckless disregard of its duties and obligations under this Agreement. The
Company shall indemnify, defend and protect the Indemnified Parties (each of
whom shall be deemed a third party beneficiary hereof) and hold them harmless
from and against all damages, liabilities, costs

6



--------------------------------------------------------------------------------



 



and expenses (including reasonable attorneys’ fees and amounts reasonably paid
in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Company or its security
holders) arising out of or otherwise based upon the performance of any of the
Investment Adviser’s duties or obligations under this Agreement or otherwise as
an investment adviser of the Company. Notwithstanding the foregoing provisions
of this Section 8 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against, or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Company or its security holders to which the Indemnified Parties would
otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of any Indemnified Party’s duties or by reason of
the reckless disregard of the Investment Adviser’s duties and obligations under
this Agreement (as the same shall be determined in accordance with the
Investment Company Act and any interpretations or guidance by the SEC or its
staff thereunder). For the avoidance of doubt, none of the Indemnified Parties
will be liable for trade errors, such as errors in the investment
decision-making process (e.g., a transaction was effected in violation of the
Company’s investment guidelines) or in the trade process (e.g., a buy order was
entered instead of a sell order, or the wrong security was purchased or sold, or
a security was purchased or sold in an amount or at a price other than the
correct amount or price), other than those trade errors resulting from an
Indemnified Party’s gross negligence, willful misfeasance, bad faith or reckless
disregard of its duties and obligations under this Agreement.
     9. Effectiveness, Duration and Termination of Agreement.
     (a) This Agreement shall become effective as of the first date above
written. This Agreement shall remain in effect for two years after such date,
and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by
(i) the vote of the Board, or by the vote of shareholders holding a majority of
the outstanding voting securities of the Company, and (ii) the vote of a
majority of the Company’s Directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any party to this Agreement, in accordance with the
requirements of the Investment Company Act.
     (b) This Agreement may be terminated at any time, without the payment of
any penalty, upon 60 days’ written notice, by the vote of shareholders holding a
majority of the outstanding voting securities of the Company, or by the vote of
the Company’s Directors or by the Investment Adviser.
     (c) This Agreement will automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act).
     (d) The provisions of Section 8 of this Agreement shall remain in full
force and effect, and the Investment Adviser and the other Indemnified Parties
shall remain entitled to the benefits thereof, notwithstanding any termination
of this Agreement. Further, notwithstanding the termination or expiration of
this Agreement as aforesaid, the Investment Adviser shall be entitled to any
amounts due and payable under Section 3 through the date of termination or
expiration.

7



--------------------------------------------------------------------------------



 



     11. Amendments of this Agreement.
     This Agreement may not be amended or modified except by an instrument in
writing signed by all parties hereto, but the consent of the Company must be
obtained in conformity with the requirements of the Investment Company Act.
     12. Governing Law.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, including without limitation Sections 5-1401 and
5-1402 of the New York General Obligations Law and New York Civil Practice Laws
and Rules 327(b), and the applicable provisions of the Investment Company Act,
if any. To the extent that the applicable laws of the State of New York, or any
of the provisions herein, conflict with the applicable provisions of the
Investment Company Act, if any, the latter shall control. The parties
unconditionally and irrevocably consent to the exclusive jurisdiction of the
courts located in the State of New York and waive any objection with respect
thereto, for the purpose of any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
     13. No Waiver.
     The failure of either party to enforce at any time for any period the
provisions of or any rights deriving from this Agreement shall not be construed
to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.
     14. Severability.
     If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.
     15. Headings.
     The descriptive headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
     16. Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
when executed shall be deemed to be an original instrument and all of which
taken together shall constitute one and the same agreement.
     17. Notices.

8



--------------------------------------------------------------------------------



 



     All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given or made (and shall be deemed to have been
duly given or made upon receipt) by delivery in person, by overnight courier
service (with signature required), by facsimile, or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
their respective principal executive office addresses, c/o Chief Financial
Officer.
     18. Entire Agreement.
     This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, between the parties with respect to such
subject matter.
     19. Certain Matters of Construction.
     (a) The words “hereof”, “herein”, “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof.
     (b) Definitions shall be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neuter
gender shall include each other gender.
     (c) The word “including” shall mean including without limitation.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the date above written.

            GSC INVESTMENT CORP.
      By:   /s/ Seth M. Katzenstein         Name:   Seth M. Katzenstein       
Title:   President & CEO        SARATOGA INVESTMENT ADVISORS, LLC
      By:   /s/ Richard A. Petrocelli         Name:   Richard A. Petrocelli     
  Title:   Managing Director     

[Signature page to Investment Advisory and Management Agreement]

 